DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 9, and 14, the prior art of record fails to teach or suggest at least omitting non-hearing devices from the common network or activating a search mode by the hearing device detecting a voice that is not the voice of an assigned user of the hearing device in combination with the other limitations of each respective independent claim.  This statement is not to be construed to limit the scope of the claims, but is solely to highlight major differences between the claims and the prior art of record.  Dependent claims 2-8, 10, and 12-13 are allowed by virtue of their dependency on claim 1.  Below are additional prior art references that are to be made part of the record:
U.S. Patent Application Publication No. 2017/0311092 (Secall et al.) – Automatically pairing and connecting a hearing device with another hearing device to form a local acoustic area network (LAAN) in a master-slave topology based on if the hearing device is in a field of view of a user of the other hearing device already present in the LAAN.  However, there is no disclosure about how the master device is selected aside from a hearing device simply taking the master device role nor is there any disclosure regarding the LAAN omitting non-hearing devices from the network or activating the claimed search mode by the hearing device detecting a voice that is not the voice of an assigned user of the hearing device. 
U.S. Patent Application Publication No. 2019/0385593 (Rueckerl et al.) – Controlling the transmission of data between at least one hearing device and a peripheral device of a hearing device system by detecting a spoken key sequence (e.g., “OK Google”).  However, the disclosed spoken key sequence is from the assigned user of the hearing device and is used to control the transmission of data between at least one hearing device and a peripheral device of a hearing device system and not to activate the claimed search mode.
U.S. Patent No. 9510113 (Solum) – A hearing assistance system provides for wireless communication between a master device in a network and a plurality of slave devices in the network via a Bluetooth connection.  However, there is no disclosure on how the master device is selected nor is there any disclosure regarding omitting non-hearing devices from the network or activating the claimed search mode by the hearing device detecting a voice that is not the voice of an assigned user of the hearing device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452